Citation Nr: 1026142	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-26 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
to include major depressive disorder and anxiety disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for bilateral hand 
disorders.

4.  Entitlement to service connection for bilateral knee 
disorders.

5.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

6.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to May 1982 
and July 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's January 2007 claim was denied in a July 2007 rating 
decision.  The Veteran disagreed and perfected an appeal.  In a 
June 2008 rating decision, the RO granted entitlement to service 
connection for right ear hearing loss, evaluated as 
noncompensable or 0 percent disabling and tinnitus, evaluated as 
10 percent disabling.  The Veteran disagreed with the 
noncompensable disability rating.

The issues of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Issues not on appeal

The RO granted service connection for right ear hearing loss in 
the July 2007 rating decision.  The RO provided notice of the 
July 2007 rating decision in a letter dated July 2, 2007.  The 
Veteran indicated on an attachment to the August 2007 notice of 
disagreement that he was "satisfied" with the RO's action 
regarding the right ear hearing loss.  In a statement received by 
the RO on August 27, 2008, the Veteran indicated that he was 
seeking an increased disability rating for his service-connected 
right ear hearing loss.

The Board notes that generally, a rating decision is final if the 
Veteran does not submit a substantive appeal within 60 days of 
the date the RO mails the statement of the case or within the 
remainder of the 1-year period from the date of mailing of the 
notification of the rating decision.  See 38 C.F.R. § 20.302 
(2009); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the compensation 
level assigned for the disability or the effective date of 
service connection].

In this case, the RO did not address the issue of right ear 
hearing loss in the statement of the case because the service 
connection grant in the July 2007 rating decision was a full 
grant of the claim and the record shows that the Veteran failed 
to submit a substantive appeal or a notice of disagreement 
regarding the noncompensable rating for right ear hearing loss 
within the 1-year period after the July 2007 rating decision.  
For those reasons, the Board notes that the Veteran's August 2008 
statement is a new claim for an increased disability rating.

The RO considered the new claim and rendered a decision denying 
an increased disability rating for the Veteran's service-
connected right ear hearing loss in an October 2008 rating 
decision.  The record shows that the Veteran has not submitted a 
notice of disagreement with the October 2008 rating decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  Thus, the issue of entitlement to a 
compensable disability rating for service-connected right ear 
hearing loss is not on appeal. 

The Board also notes that the Veteran originally sought service 
connection for exposure to tuberculosis because of a positive 
reaction to a TB skin test.  This issue was denied in the July 
2007 rating decision and the Veteran did not list the issue as 
one he was disagreeing with in the July 2007 notice of 
disagreement.  The issue was also not addressed in the June 2008 
statement of the case.  Thus, this issue is also not on appeal.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence establishes 
that the Veteran has no current left ankle disorder.

2.   A preponderance of the competent medical evidence 
establishes that the Veteran has no current bilateral hand 
disorders.

3.  A preponderance of the competent medical evidence establishes 
that the Veteran has no current bilateral knee disorders.

4.  A preponderance of the competent medical evidence establishes 
that the Veteran has no current left wrist carpal tunnel 
syndrome.

5.  A preponderance of the competent medical evidence shows that 
the Veteran has no current left ear hearing loss.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left ankle disorder 
is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Entitlement to service connection for a bilateral hand 
disorder is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  Entitlement to service connection for a bilateral knee 
disorder is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  Entitlement to service connection for a left wrist carpal 
tunnel syndrome disorder is not warranted.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  Entitlement to service connection for left ear hearing loss 
is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ § 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty in two separate periods.  
First, between August 1975 and May 1982, and second between July 
2005 and November 2006.  Service during the second period was in 
Iraq.  The Veteran complains that his left ankle was sprained 
during his second period of active duty, and that he suffered 
injuries to his hands, wrist and knees when he served in Iraq.  
The Veteran also contends that his second period of active duty 
caused his left ear hearing loss.  He seeks service connection 
for all of the conditions.

The Board will first address preliminary matters and then render 
a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in a February 
2007 letter that informed him that to substantiate a claim for 
service-connection, the evidence must show a current disability, 
an injury or disease incurred during service and a link between 
the current disability and the injury or disease incurred during 
service.  In addition, the Veteran was informed that VA would 
make reasonable efforts to help him obtain evidence necessary to 
support his claim, including requests for any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records. The Veteran was further informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.  Finally, the Veteran was further 
informed how VA determines a disability rating and an effective 
date.

The notice was prior to the date of the last adjudication of the 
Veteran's claims in June 2008.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of his 
service connection claim.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

The RO has obtained the Veteran's service treatment records from 
about 2003 through about October 2006.  The record, however, does 
not show that the RO has attempted to obtain the Veteran's 
service treatment records from the Veteran's original active duty 
period and the record does appear to include all service 
treatment records for the most recent period of active duty.  

Although there is a heightened obligation to more fully explain 
the reasons and bases for a decision, when, as here, there are 
missing service treatment records, the Veteran's requirement to 
submit medical evidence supporting his claim by suggesting a 
correlation between his currently claimed condition and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other 
words, missing service treatment records do not lower the 
threshold for an allowance of a claim.  There is no reverse 
presumption for granting a claim.  The legal standard for proving 
a claim is not lowered; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996); Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

As is more thoroughly discussed below, the Veteran's claims for 
entitlement to service connection are denied because the medical 
evidence fails to establish the existence of current 
disabilities.  Thus, the lack of service treatment records is 
immaterial to the reasons for denial and the Veteran cannot be 
prejudiced by the lack of the records.

VA has obtained all pertinent VA medical records and has obtained 
all private medical records identified by the Veteran.  The 
record also indicates the Veteran has received medical 
examinations pertaining to his claim in July 2007.  

VA has further assisted the Veteran throughout the course of this 
appeal by providing him with a statement of the case which 
informed him of the laws and regulations relevant to his claim.  

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran stated in writing in his August 2008 VA Form-9 
substantive appeal that he did not elect a hearing before a 
Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  




Entitlement to service connection for a left ankle 
disorder.

Entitlement to service connection for bilateral hand 
disorders.

Entitlement to service connection for bilateral knee 
disorders.

Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

Because the issues present similar facts and identical law, they 
will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Analysis

As noted above, the Veteran contends that he suffered injuries 
during his most recent active duty period and he seeks service 
connection for left ankle, bilateral hand, bilateral knee and 
left wrist disorders.

As noted above, the first element of a service connection claim 
is proof that the Veteran has a current disability.  The record 
includes the report of a May 2007 VA physical examination.  The 
examiner, a nurse practitioner, stated the Veteran claimed he 
injured the left ankle in June 2006 on active duty in Iraq and 
was seen by a medic who prescribed ibuprofen and a crutch.  The 
Veteran further stated he had not experienced any pain in the 
ankle until about a week before the VA examination.  There was no 
evidence of painful motion of the ankle upon examination and the 
examiner reported the Veteran's gait was within normal limits 
when she observed him prior to the examination, and range of 
motion tests revealed normal range of motion.  The examiner 
diagnosed the Veteran's left ankle as "left ankle sprain in 2006 
without sequel."  In other words, the examiner did not diagnose 
a current disability.

The examiner also examined the Veteran's hands and noted normal 
movement and dexterity of the hands and fingers; no swelling or 
redness or painful movement was observed; and no diagnosis of a 
disorder was made for the bilateral hands.  With regard to the 
Veteran's knees, the examiner noted a full range of motion, no 
swelling or redness of the knee joints, no painful movement of 
the knee joints, no instability and the x-ray results of the left 
knee were normal.  No knee disorder was diagnosed.  Similarly, 
the Veteran's left wrist was examined and determined to be 
normal.

There is no other medical evidence of record which suggests that 
the Veteran has current left ankle, bilateral hand, bilateral 
knee or left wrist disorders.  To the extent that the Veteran's 
statements can be construed to be a diagnosis of such a disorder, 
the Board notes that there is nothing in the record which 
indicates that the Veteran is competent to render such a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  To that extent, the Board 
finds that the Veteran's diagnoses of the disorders are 
significantly less probative than the findings of the VA 
examiner.  

The Board is aware that the Veteran is competent to explain his 
symptoms and that he did so to the examiner.  The examiner's 
report shows that the Veteran's descriptions of the symptoms were 
taken into account, but that no diagnoses were made.

In sum, the competent medical evidence shows has no current left 
ankle, bilateral hand, bilateral knee or left wrist disorders.  
The claims fail on that basis and entitlement to service 
connection is not warranted.

Entitlement to service connection for left ear hearing 
loss.

The law and regulations for service connection in general have 
been stated above and will not be repeated here.

Relevant law and regulations

Service connection - hearing loss

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

Analysis

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The Veteran was examined by a VA audiologist in May 2007 who 
prepared an audiological examination report which concluded that 
the Veteran had normal hearing with tinnitus.  The report 
includes the following findings regarding Veteran's left ear 
hearing loss:




HERTZ



500
1000
2000
3000
4000






LEFT
25
15
15
15
20

The examiner noted that the Veteran's Maryland CNC Test speech 
recognition score was 100 percent for the left ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 
40 decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  In 
this case, the May 2007 audiological test results show that the 
Veteran's hearing loss does not meet the criteria of 38 C.F.R. 
§ 3.385.  

The Veteran was examined by a VA audiologist in September 2008 
who prepared an audiological examination report which concluded 
that the Veteran had bilateral high frequency sensorineural 
hearing loss and tinnitus.  The report includes the following 
findings regarding Veteran's left ear hearing loss:




HERTZ



500
1000
2000
3000
4000






LEFT
30
20
20
25
20

The examiner noted that the Veteran's Maryland CNC Test speech 
recognition score was 100 percent for the left ear.

The September 2008 test results also do not meet the criteria for 
hearing loss under § 3.385.  

In sum, while the Veteran's audiological test results show 
limited hearing loss, the results do not meet the criteria 
required to establish service connection for a hearing disability 
for VA purposes.  For those reasons, the Board finds that service 
connection for left ear hearing loss is not warranted.


ORDER

Entitlement to service connection for a left ankle disorder is 
denied.

Entitlement to service connection for a bilateral hand disorder 
is denied.

Entitlement to service connection for a bilateral knee disorder 
is denied.

Entitlement to service connection for a left wrist disorder is 
denied.

Entitlement to service connection for left ear hearing loss is 
denied.


REMAND

The Veteran contends that his psychiatric disorder was aggravated 
during his most recent active duty period.  The record shows that 
a May 2007 VA psychiatric examiner diagnosed the Veteran with 
Major Depressive Disorder and Recurrent Anxiety Disorder, not 
otherwise specified.  While the examiner noted that the Veteran's 
depression had existed before his most recent active duty period, 
the examiner did not provide an opinion whether the Veteran's 
most recent active duty aggravated his pre-existing condition.  
The Board notes that service connection is not only for those 
maladies incurred during active duty but also those which may be 
aggravated during active duty.  See 38 C.F.R. § 3.303 (2009).  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009).

The Board has also noted that the Veteran's service medical 
records are not in the Veteran's VA claims folder and that if 
efforts were made by the RO to obtain them, those efforts are not 
documented in the Veteran's VA claims folder.  The Board observes 
that 38 C.F.R. § 3.156(b) requires VA to document its efforts to 
obtain records and to notify the Veteran if any such efforts are 
unsuccessful.  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with 
written notice of the steps taken to obtain 
his service medical records and of the degree 
those efforts succeed.  VBA shall also inform 
the Veteran that he can submit duplicate 
copies or service treatment records from 
other sources to substantiate his claim.  Any 
notices and response from the Veteran shall 
be associated with the Veteran's VA claims 
folder.

2.  After completion of the foregoing, VBA 
shall provide the Veteran with an examination 
by a psychiatrist or psychologist who shall 
provide an opinion whether the Veteran's 
current major depressive disorder and/or 
recurrent anxiety disorder was aggravated 
during the Veteran's July 2005 to November 
2006 active duty period.  The examiner shall 
clearly state reasons for any conclusion 
reached.  If the examiner cannot provide the 
requested opinion without resort to mere 
speculation, the examiner shall state why 
that is the case.  The examiner's written 
report shall be associated with the Veteran's 
VA claims folder.

3.  After completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
psychiatric disorder to include major 
depressive disorder and recurrent anxiety 
disorder.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


